
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1507
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Roe of Tennessee
			 (for himself, Mr. Buchanan,
			 Mr. Gingrey of Georgia,
			 Mr. Castle,
			 Mr. Rogers of Michigan,
			 Mr. Reichert,
			 Mr. Cassidy,
			 Mr. Wilson of South Carolina,
			 Mr. McKeon,
			 Mrs. Blackburn,
			 Mr. Cooper, and
			 Mr. Broun of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of July
		  as National Choroideremia Awareness Month.
	
	
		Whereas over 7,000 men are affected with vision loss due
			 to choroideremia and over 7,000 women are affected as carriers in the United
			 States;
		Whereas annual health costs to treat the disorder are in
			 excess of $10,000,000 and annual disability and accommodation costs are in
			 excess of $100,000,000;
		Whereas the National Institutes of Health currently spends
			 approximately $700,000,000 on vision research but has not designated specific
			 resources to choroideremia;
		Whereas a dedicated funding stream would help find a
			 treatment for this disorder;
		Whereas research has advanced to the point where it is
			 believed that with adequate funding a treatment could be available within 2
			 years;
		Whereas a successful treatment for choroideremia would
			 accelerate development of treatments for more common retinal degenerative
			 disorders such as macular degeneration and retinitis pigmentosa that affect
			 over 2,000,000 people in the United States with annual health costs of over
			 $5,000,000,000 and annual disability costs of over $20,000,000,000;
		Whereas retinal degenerative disorders affect 30 percent
			 of the population over age 75;
		Whereas the Choroideremia Research Foundation has
			 recognized July as National Choroideremia Awareness Month;
			 and
		Whereas July would be an appropriate month to designate as
			 National Choroideremia Awareness Month: Now, therefore, be
			 it
		
	
		That the House of Representatives supports
			 the designation of National Choroideremia Awareness
			 Month.
		
